DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-10,577,138 B2 has been reviewed and is NOT accepted.
	The Application Information section on the Application Data Sheet (ADS) filed on 11/14/2018 does not identify applicant and their patent agent that signed the Terminal Disclaimer.  Accordingly, Applicant has to file a new ADS, a new Power of Attorney (POA), and a new Terminal Disclaimer (TD), wherein the ADS and the POA would need to identify the applicant and the agent of record (see office communication mailed 05/21/2021 for details).  
Response to Amendment
	Applicant’s amendments of claims 3, 4, and 23 have been acknowledged by the Examiner.
	Applicant’s amendments of claims 3 and 4 have overcome the previous claim objections, therefore the previous claim objections of claims 3 and 4 have been withdrawn.
	Applicant’s amendment to claim 23 has overcome the previous rejection under 35 U.S.C. 112(b). As such the claim rejection of claim 23 under 35 U.S.C. 112(b) has been withdrawn.
	Claims 1-12, 14-20, and 23 are currently pending in the Application.
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.  
In regards to Applicant’s arguments that Yang cannot be overlaid onto itself, thus Yang cannot be used to form a first surface to second surface overlay. Examiner respectfully disagrees and points to Yang [0057-0058] in reference to “the release liner is removed from the adhesive surface of the dressing and the dressing is applied to the wound or onto a catheter or other desired surface”. As stated by the Examiner in the non-final rejection dated 10/15/2020 pages [0008-0009] Yang (being a flexible, self-adhering dressing device), may be adhered onto itself in the aforementioned configurations forming a first surface to second surface overlay. Examiner further asserts that since Yang discloses the dressing may be applied onto a desired surface, if the dressing were to be applied onto a user’s limb (arm, leg, finger, hand, foot) wherein the dressing’s length exceeds the circumference of the limb, that the excess dressing of Yang may be wrapped onto a desired surface, wherein the desired surface is the second surface of the dressing itself, as is common practice with other self-adhering dressings. Therefore one of ordinary skill in the art would find reason to seek the benefit of “securing the bandage in place without an adhesive/skin contact point” due to the bandage being applied onto itself, thus reducing the amount of adhesive in contact with the user. 
In regards to Applicant’s argument that the combination of Yang as modified by Hilton is improper due to “ (A) person skilled in the art, based on the teaching of Yang's paragraph [0050], would find no reason to seek the so-called "benefit of securing the bandage in place without an adhesive/skin contact point" by a first surface to a second surface contact, as the Yang dressing, in and or itself, "may adhere onto another surface without the use of any additional substance 
	Thus, the rejections of the previous Non-Final action dated 10/15/2021 stand.
Double Patenting
Due to the improper Terminal Disclaimer, the double patenting rejection stands.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 9, and 16-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 13, and 19-20 of U.S. Patent No. 10,577,138. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent directly recite the claimed limitations of the application with the addition of additional limitations.
For example; claim 1 of the patent recites:
 a cryogenic sealing tape for exposure to -70.degree. C. or below while sealing a joint of a container, the cryogenic sealing tape comprising a strip body having a first surface and a second surface, the first surface and the second surface being made of silicone rubber, a thickness between the first surface and the second surface ranging between 0.5 mil 60.0 mil (range is encompassed by the application range), the strip body configured for the first surface at a first end to self-adhere to the second surface at a second end by overlaying in a silicone-to-silicone bond, the strip body further configured for the second surface at the first end to self-adhere to the first surface at the second end by overlaying in a silicone-to-silicone bond.
While the application claim 1 recites:
A bandage tape comprising a strip body having a first surface and a second surface, the first surface and the second surface being made of one of a silicone and a silicone rubber, a thickness between the first surface and the second surface ranging between 0.5 mil - 120.0 mil, the strip body configured for the first surface at a first end to self-adhere to the second surface at a second end by overlaying in a silicone-to-silicone bond, the strip body further configured for the second surface at the first end to self-adhere to the first surface at the second end by overlaying in a silicone-to-silicone bond.
	Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from patent claim 1.
	With respect to application claim 2, all of the elements of the claim are found in patent claim 2. Therefore, application claim 2 is anticipated by patent claim 2 and it not patentably distinct from patent claim 2.	
With respect to application claim 3, all of the elements of the claim are found in patent claim 3. Therefore, application claim 3 is anticipated by patent claim 3 and it not patentably distinct from patent claim 3.	
With respect to application claim 4, all of the elements of the claim are found in patent claim 4. Therefore, application claim 4 is anticipated by patent claim 4 and it not patentably distinct from patent claim 4.	
With respect to application claim 6, all of the elements of the claim are found in patent claim 6. Therefore, application claim 6 is anticipated by patent claim 6 and it not patentably distinct from patent claim 6.	
	With respect to application claim 9; the patent claim 13 recites:
A method for sealing a joint for exposure to an environment of -70.degree. C. or below, comprising: Obtaining a sealing tape comprising a strip body having a first surface and a second surface, the first surface and the second surface being made of a silicone rubber, a thickness between the first surface and the second surface ranging between 0.5 mil-60.0 mil; Placing a first end of the strip body against a joint to be sealed; Wrapping and stretching the strip body around the joint to be sealed; Forming a silicone-to-silicone bond by overlaying the second surface at a second end onto the first surface at the first end, whereby the strip body self-adheres to itself while stretched to cover said joint; and Exposing the sealing tape covering the joint to said environment of -70.degree. C. or below, whereby the sealing tape seals the joint in said environment of -70.degree. C. or below, the sealing tape maintaining its sealing integrity in said environment of -70.degree. C. or below.
	While the application claim 9 recites:
A method for bandaging an anatomical body part comprising: obtaining a bandage tape comprising a strip body having a first surface and a second surface, the first surface and the second surface being made of one of a silicone and a silicone rubber, a thickness between the first surface and the second surface ranging between 0.5 mil - 120.0 mil; placing a first end of the strip body against the anatomical body part to be bandaged; wrapping and stretching the strip body around the anatomical body part; and forming a silicone-to-silicone bond by overlaying the second surface at a second end onto the first surface at the first end, whereby the strip body self-adheres to itself while stretched around the anatomical body part.
Since claim 9 of the application is anticipated by claim 13 of the patent, it is not patentably distinct from patent claim 13.
	With respect to application claim 16, all of the elements of the claim are found in patent claim 19. Therefore, application claim 16 is anticipated by patent claim 19 and it not patentably distinct from patent claim 19.		
With respect to application claim 17, all of the elements of the claim are found in patent claim 20. Therefore, application claim 17 is anticipated by patent claim 20 and it not patentably distinct from patent claim 20.
The remaining claims of 5, 7-8, 10-12, 14-15, 18-20, and 23 are rejected as being dependent on rejected claims 1 and 9 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0313048 A1) (hereinafter Yang).
In regards to claim 1, Yang discloses a bandage tape (see [0023]; see Figure 3a) comprising a strip body (see [0063] in reference to dressing may be a strip; see [0090]) having a first surface and a second surface (first surface can be seen in Figure 3a, second surface is on the corresponding back side of the dressing), the first surface and the second surface being made of one of a silicone and a silicone rubber (see [0023] in reference to the dressing being made from silicone), a thickness between the first surface and the second surface ranging between 0.5 mil - 120.0 mil (see [0054] in reference to thickness being .05 mm or ~1.9 mils), the strip body configured for the first surface at a first end to self-adhere to the second surface at a second end by overlaying in a silicone-to-silicone bond (see [0050]), the strip body further configured for the 
Yang does not explicitly disclose that the strip body is intended for the first surface at a first end to self-adhere to the second surface at a second end by overlaying in a silicone-to-silicone bond, the strip body further configured for the second surface at the first end to self-adhere to the first surface at the second end by overlaying in a silicone-to-silicone bond. Though intended use does not inhibit the structure, design, or disclosure of Yang, for full clarity it is obvious that Yang’s device may be self-adhered to itself in the aforementioned configurations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have known that the intended configurations do not inhibit the structure, design, or disclosure of Yang, and the device of Yang is fully capable of being used in the claimed configurations.
In regards to claim 2, Yang discloses the invention as discussed above.
Yang further discloses wherein the strip body is a monolithic body of silicone or silicon rubber (see [0025] and [0026]).
In regards to claim 4, Yang discloses the invention as discussed above.
Yang further discloses wherein the strip body is non-continuous and divided into a section sized for a contemplated use (see [0090] in reference to the dressing being cut and sized for a contemplated use).
In regards to claim 5, Yang discloses the invention as discussed above.
Yang further discloses wherein the non-continuous strip body is in an individual package in a sterile condition (see [0057]).
In regards to claim 8, Yang discloses the invention as discussed above.
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0313048 A1) (hereinafter Yang) in view of Castle (US 2016/0193086 A1).
In regards to claim 3, Yang discloses the invention as discussed above.
Yang does not disclose printing on at least one of the first surface and or the second surface.
However, Castle teaches an analogous bandage (200; see [0018]; see Figure 2) for the analogous purpose of treating a patient’s wounds (see [Abstract]) wherein there is printing on at least one of the first surface and or the second surface (See [0018]; see Figure 2) for the purpose of providing indicia that would provide useful information to a patient and/or a caregiver (see [0018]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the dressing as disclosed by Yang and to have added the indicia on the dressing as taught by Castle in order to have provided an improved dressing that would add the benefit of indicating via the indicia, useful information to a patient and/or caregiver (see [0018]). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0313048 A1) (hereinafter Yang) in view of Voetsch (US 2006/0161088 A1).
In regards to claim 6, Yang discloses the invention as discussed above.
Yang does not disclose wherein the strip body is in a roll, and further comprising a backing layer placed between the first surface and the second surface of the bandage tape in the roll.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the dressing as disclosed by Yang and to have rolled the bandage with a backing layer between the first and second surface as taught by Voetsch in order to have provided an improved dressing that would add the benefit of providing an adhesive bandage that can be cut to any desired length at the time and place of an injury and applied to the wound and an adhesive bandage that is convenient to both carry and use (see [0012]). 
Claim 9-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0313048 A1) (hereinafter Yang) in view of Hilton Jr. (US 2007/0078367 A1) (hereinafter Hilton).
In regards to claim 9, Yang discloses A method for bandaging an anatomical body part comprising: obtaining (see [0013] in reference to applying the dressing; construed to be “obtaining”) a bandage tape (dressing; see [0023]; see Figure 3a) comprising a strip body (see [0063] in reference to dressing may be a strip; see [0090]) having a first surface and a second 
Yang does not disclose placing a first end of the strip body against the anatomical body part to be bandaged; wrapping and stretching the strip body around the anatomical body part; and forming a bond by overlaying the second surface at a second end onto the first surface at the first end, whereby the strip body self-adheres to itself while stretched around the anatomical body part.
However, Hilton discloses an analogous method for bandaging an anatomical body part (see [0058]; see Figures 1e and f) comprising an analogous bandage tape (10; see [0055]; see Figure 1), an analogous strip body (12; see [0055]; see Figure 1), first surface (16; see [0055]; see Figure 1), second surface (26; see [0055]; see Figure 1), first end (18; see [0055]; see Figure 1), and second end (20; see [0055]; see Figure 1) wherein placing a first end (18) of the strip body against the anatomical body part to be bandaged (see [0058]; see Figures 1e-f); wrapping and stretching the strip body (12) around the anatomical body part (see [0058]; see Figures 1e-f); and forming a bond (bond formed via 22; see [0058]; see Figures 1e-f) by overlaying the second surface (26) at a second end (20) onto the first surface (16) at the first end (18; see Figures 1e-f), whereby the strip body (12) self-adheres (self-adheres via 22; see [0058]; see Figures 1e-f) to 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method of application as disclosed by Yang and to have added the steps of bandage application as taught by Hilton in order to have provided an improved method of bandage application that would add the benefit of securing the bandage in place without an adhesive/skin contact point (see [0010]) thereby reducing the possibility that the adhesive portion of the bandage tape would remove any scabs formed by the wound, medicaments applied to the wound area, or any other wound treatment devices applied to the wound area when removing the bandage tape from the patient. 
In regards to claim 10, Yang as modified by Hilton discloses the invention as discussed above. 
Yang further discloses forming a silicone-to-silicone bond (see [0050] in reference to adhering to surfaces, this is construed to be not only adhering to a patient, but also to itself (and as such forming a silicone-to-silicone bond) if desired).
Yang as modified by Hilton does not disclose wherein forming the bond by overlaying the second surface at a second end onto the first surface at the first end comprises forming the bond while the strip body is over a wound on the anatomical body part, whereby the strip body self-adheres to itself while stretched to cover said wound of the anatomical body part.
However Hilton further teaches wherein forming the by overlaying the second surface (26) at a second end (20) onto the first surface (16) at the first end (18) comprises forming the bond (bond formed via 22; see [0058]) while the strip body (12) is over a wound on the anatomical body part (see [0058]), whereby the strip body (12) self-adheres to itself while 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method of application as disclosed by Yang as modified by Hilton and to have added the steps of bandage application as further taught by Hilton in order to have provided an improved method of bandage application that would add the benefit of securing the bandage in place without an adhesive/skin contact point (see [0010]) thereby reducing the possibility that the adhesive portion of the bandage tape would remove any scabs formed by the wound, medicaments applied to the wound area, or any other wound treatment devices applied to the wound area when removing the bandage tape from the patient.
In regards to claim 11, Yang as modified by Hilton discloses the invention as discussed above.
Yang further discloses forming a silicone-to-silicone bond (see [0050] in reference to adhering to surfaces, this is construed to be not only adhering to a patient, but also to itself (and as such forming a silicone-to-silicone bond) if desired).
Yang as modified by Hilton does not disclose wherein forming the bond while the strip body is over a wound on the anatomical body part comprises forming the bond while the strip body is directly in contact with said wound.
However, Hilton further teaches wherein forming the bond (bond formed via 22) while the strip body (12) is over a wound on the anatomical body part comprises forming the bond while the strip body (12) is directly in contact with said wound (see [0058] in reference to 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method of application as disclosed by Yang as modified by Hilton and to have added the steps of bandage application as further taught by Hilton in order to have provided an improved method of bandage application that would add the benefit of securing the bandage in place without an adhesive/skin contact point (see [0010]) thereby reducing the possibility that the adhesive portion of the bandage tape would remove any scabs formed by the wound, medicaments applied to the wound area, or any other wound treatment devices applied to the wound area when removing the bandage tape from the patient.
In regards to claim 12, Yang as modified by Hilton discloses the invention as discussed above.
Yang further discloses forming a silicone-to-silicone bond (see [0050] in reference to adhering to surfaces, this is construed to be not only adhering to a patient, but also to itself (and as such forming a silicone-to-silicone bond) if desired).
Yang as modified by Hilton does not disclose placing a dressing on the wound, and wherein forming the bond includes forming the bond such that the dressing is between the wound and the strip body.
However, Hilton further teaches placing a dressing (14; see [0058] in reference to dressing component covering the wound; see Figures 1e-f) on the wound, and wherein forming the bond (bond formed via 22) includes forming the bond such that the dressing (14) is between the wound and the strip body (12; see [0058]; see Figures 1e-f where 14 (14 opposite 22 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method of application as disclosed by Yang as modified by Hilton and to have added the steps of bandage application as further taught by Hilton in order to have provided an improved method of bandage application that would add the benefit of securing the bandage in place without an adhesive/skin contact point (see [0010]) thereby reducing the possibility that the adhesive portion of the bandage tape would remove any scabs formed by the wound, medicaments applied to the wound area, or any other wound treatment devices applied to the wound area when removing the bandage tape from the patient.
In regards to claim 18, Yang as modified by Hilton discloses the invention as discussed above.
Yang further discloses wherein obtaining a bandage tape comprises removing the strip body from an individual package (see [0057]).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0313048 A1) (hereinafter Yang) in view of Hilton Jr. (US 2007/0078367 A1) (hereinafter Hilton) as applied to claims 9-12, and 18 above, and further in view of Neosporin®.
In regards to claim 14, Yang as modified by Hilton discloses the invention as discussed above.

Yang as modified by Hilton does not explicitly disclose further comprising applying at least one of a disinfectant and ointment to the anatomical body part prior to bandaging the anatomical body part, whereby the bandage tape is directly in contact with the at least one of a disinfectant and ointment.
However, Neosporin® teaches a three step process for analogous wound treatment, the process comprising applying at least one of a disinfectant and ointment to the anatomical body part prior to bandaging the anatomical body part (see step 2 at https://www.neosporin.com/wound-care/wound-care-first-aid-kit), and whereby the bandage tape is directly in contact with the at least one of a disinfectant and ointment (apply bandage to cover and protect; see step 3 at https://www.neosporin.com/wound-care/wound-care-first-aid-kit ; this application is construed to be the bandage being in direct contact with the ointment) for the purpose of protecting the wound site from infection (see https://www.neosporin.com/wound-care/wound-care-first-aid-kit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wound treatment method as disclosed by Yang as modified by Hilton and to have included the step of applying the ointment and placing the bandage in direct contact with the ointment as taught by Neosporin® in order to have provided an improved wound treatment method that would add the benefit of further protecting the wound site from infection (see https://www.neosporin.com/wound-care/wound-care-first-aid-kit).
In regards to claim 15, Yang as modified by Hilton discloses the invention as discussed above.
Yang further discloses the use of antimicrobial substances in addition to the medicament of the bandage (see [0009]) and that the dressing may be used in any medical wound application (see [0060]).
Yang as modified by Hilton does not explicitly disclose further comprising applying medication to the anatomical body part prior to bandaging the anatomical body part, whereby the medication is held captive and in contact with the anatomical body part.
However, Neosporin® teaches a three step process for analogous wound treatment, the process comprising applying at least one of a medication to the anatomical body part prior to bandaging the anatomical body part (see step 2 at https://www.neosporin.com/wound-care/wound-care-first-aid-kit; Neosporin® is construed to be a medication), and whereby the medication is held captive and in contact with the anatomical body part (apply bandage to cover and protect; see step 3 at https://www.neosporin.com/wound-care/wound-care-first-aid-kit ; this application is construed to be the bandage being applied over the medication which holds the medication captive by in contact with the wound site) for the purpose of protecting the wound site from infection (see https://www.neosporin.com/wound-care/wound-care-first-aid-kit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wound treatment method as disclosed by Yang as modified by Hilton and to have included the step of applying the medication and placing the bandage in direct contact with the ointment as taught by Neosporin® in order to hold the medication captive and in contact with the anatomical body part in order to have provided an improved wound treatment method that would add the benefit of further 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Yang et al. (US 2011/0313048 A1) (hereinafter Yang) in view of Hilton Jr. (US 2007/0078367 A1) (hereinafter Hilton) as applied to claims 9-12, and 18 above, and further in view of Nierle et al. (US 2014/0308338 A1) (hereinafter Nierle).
In regards to claim 16, Yang as modified by Hilton discloses the invention as discussed above. 
Yang as modified by Hilton does not disclose wherein stretching the strip body around the anatomical body part comprises stretching the strip body by at least 50%.
However, Nierle teaches an analogous dressing (see [0001]; see Figures 1-3) wherein stretching the strip body around the anatomical body part comprises stretching the strip body by at least 50% (see [0050] in reference to the preferred stretchability of the device being between 110 and 200%) for the purpose of applying a mechanical force to the skin to provide a constant stimulatory effect on the area (see [0023]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method as disclosed by Yang as modified by Hilton and to have added the step of stretching the strip body by at least 50% as taught by Nierle in order to have provided an improved method that would add the benefit of providing a constant stimulatory effect on the area (see [0023]). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0313048 A1) (hereinafter Yang) in view of Hilton Jr. (US 2007/0078367 A1) (hereinafter Hilton) as applied to claims 9-12, and 18 above, and further in view of Voetsch (US 2006/0161088 A1).
In regards to claim 17, Yang as modified by Hilton discloses the invention as discussed above. 
Yang as modified by Hilton does not disclose wherein obtaining a bandage tape comprises unrolling a length of the bandage tape from a roll, sectioning the bandage tape to define the strip body, and removing a backing layer from the strip body.
However, Voetsch teaches an analogous dressing (11; see [0021]; see Figure 1) for the analogous purpose of treating a patient’s wounds (see [Abstract]) wherein obtaining a bandage tape (11) comprises unrolling a length of the bandage tape (11) from a roll (12; see [0021]; see Figure 1), sectioning the bandage tape to define the strip body (see [0021] in reference to cutting the bandage), and removing a backing layer (57; see [0026]; see Figure 1) from the strip body (see [0026]) for the purpose of providing a bandage that could be any reasonable length and to be applied to a wound of a corresponding length (see [0002]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method as disclosed by Yang as modified by Hilton and to have added the step of unrolling, sectioning, and removing the backing layer as taught by Voetsch in order to have provided an improved method that would add the benefit of allowing the user to select a bandage length that corresponds to the size of the wound (see [0002]). 
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0313048 A1) (hereinafter Yang) in view of Hilton Jr. (US 2007/0078367 A1) (hereinafter Hilton) as applied to claims 9-12, and 18 above, and further in view of Karim et al. (US 2015/0086741 A1) (hereinafter Karim).
In regards to claim 19, Yang as modified by Hilton discloses the invention as discussed above. 
Yang as modified by Hilton does not disclose placing a wireless device between the strip body and the anatomical body part, whereby the wireless device is maintained captive against the anatomical body part.
However, Karim teaches an analogous tape (10; see [0045]; see Figures 1a-d) comprising an analogous strip body (12; see [0045]; see Figures 1a-d), and analogous first and second surfaces (14 and 15; see [0045]; see Figures 1a-d) and an analogous method comprising placing a wireless device (20; see [0045]; see Figures 1a-d; see [0039] in reference to multiple types of medical devices being contemplated to be used with the device) between the strip body (12) and the anatomical body part (5; see [0041] and [0045]; see Figures 1a-d), whereby the device (20) is maintained captive against the anatomical body part (5; see [0041]; see Figures 1a-d) for the purpose of securing the device (20; see Figures 1a-d) and preventing it from causing patient discomfort, becoming undesirably engaged with the patient’s clothing, and preventing unexpected detachments from the patient (see [0041]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method as disclosed by Yang as modified by Hilton and to have added the step of securing the device via the strip body as taught by Karim in order to have provided an improved method of utilizing the device that would add the benefit of preventing a device from causing patient discomfort, becoming undesirably 
Yang as now modified by Hilton and Karim does not explicitly disclose that the medical device to be held captive against the anatomical body part is a “wireless device”. Though the limitation of the device being “wireless” does not inhibit the method of Yang as now modified by Hilton and Karim, for full clarity, it is obvious that the method disclosed by Yang as now modified by Hilton and Karim may be used to secure a “wireless device”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have known that the limitation of the device being “wireless” does not inhibit the method of Yang as now modified by Hilton and Karim and the method of Yang as now modified by Hilton and Karim is fully capable of securing a wireless device against the anatomical body part.
In regards to claim 20, Yang as modified by Hilton discloses the invention as discussed above. 
Yang as modified by Hilton does not disclose placing a medical device interacting with the anatomical body part between the strip body and the anatomical body part, whereby the medical device is maintained captive against the anatomical body part.
However, Karim teaches an analogous tape (10; see [0045]; see Figures 1a-d) comprising an analogous strip body (12; see [0045]; see Figures 1a-d), and analogous first and second surfaces (14 and 15; see [0045]; see Figures 1a-d) and an analogous method comprising placing a medical device (20; see [0045]; see Figures 1a-d) interacting with the anatomical body part (5; see [0041] and [0045]; see Figures 1a-d) between the strip body (12) and the anatomical body (5) part, whereby the medical device (20) is maintained captive against the anatomical body part (5; 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method as disclosed by Yang as modified by Hilton and to have added the step of securing the medical device via the strip body as taught by Karim in order to have provided an improved method of utilizing the device that would add the benefit of preventing a medical device from causing patient discomfort, becoming undesirably engaged with the patient’s clothing, and/or preventing unexpected detachments of the medical device from the patient (see [0041]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2011/0313048 A1) (hereinafter Yang) in view of Hilton Jr. (US 2007/0078367 A1) (hereinafter Hilton) as applied to claims 9-12, and 18 above, and further in view of Lojewski (US 2004/0092999 A1).
In regards to claim 23, Yang as modified by Hilton discloses the invention as discussed above. 
Yang as modified by Hilton discloses forming a silicone to silicone bond by overlaying the second surface at a second end onto the first surface at the first end (see rejection of claim 9).
Yang as modified by Hilton does not disclose wherein forming the silicone-to-silicone bond by overlaying the second surface at the second end onto the first surface at the first end comprises forming a tourniquet to reduce blood flow on the anatomical body part.
However, Lojewski teaches an analogous strip body (12; see [0019]; see Figures 1-2) comprising an analogous first and second surfaces (24 and 22 see [0019]; see Figures 1-2 and 4), 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the method as disclosed by Yang as modified by Hilton and to have added the step of forming a tourniquet as taught by Lojewski in order to have provided an improved method that would add the benefit of compressing the tissue of the user, thereby restricting blood flow (see [0031]) and as such, increase the wound healing capabilities of the device because the pressure applied by the device would increase the patient’s body’s natural blood clotting ability. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Guillo et al. (US 2014/0134375 A1)
Cotton (US 2011/0070391 A1)
Berard-Anderson et al. (US 2015/0018686 A1)
Addison et al. (US 2014/0058309 A1)
Colas et al. (US 6,846,508 B1)
Brassington et al. (US 4,838,253)
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/Examiner, Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786